Exhibit 10.1
Execution Copy
THIRD AMENDMENT
TO LETTER OF CREDIT AGREEMENT
THIS THIRD AMENDMENT TO LETTER OF CREDIT AGREEMENT (this “Amendment”) is dated
as of July 23, 2010 and is entered into by and among UTi Worldwide Inc., a BVI
Business Company incorporated under the laws of the British Virgin Islands with
company number 141257 (the “Company”), each of the Subsidiary Guarantors (as
defined in the Letter of Credit Agreement), Nedbank Limited, acting through its
London Branch (the “Issuing Bank”), and is made with reference to that certain
LETTER OF CREDIT AGREEMENT dated as of July 9, 2009 (as amended by the First
Amendment to Letter of Credit Agreement among the Company, the Subsidiary
Guarantors and the Issuing Bank, dated as of January 8, 2010 and the Second
Amendment to Letter of Credit Agreement among the Company, the Subsidiary
Guarantors and the Issuing Bank, dated as of March 25, 2010, the “Letter of
Credit Agreement”) by and among the Company, the Subsidiary Guarantors and the
Issuing Bank. Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Letter of Credit Agreement after giving
effect to this Amendment.
RECITALS
WHEREAS, the Obligors have requested that the Issuing Bank agree to amend
certain provisions of the Letter of Credit Agreement as provided for herein; and
WHEREAS, subject to certain conditions, the Issuing Bank is willing to agree to
such amendment relating to the Letter of Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENTS TO LETTER OF CREDIT AGREEMENT
A. The cover page of the Letter of Credit Agreement is hereby amended by
replacing “U.S. $36,000,000” with “U.S. $61,000,000”.
B. The first page of the Letter of Credit Agreement is hereby amended by
replacing “U.S. $36,000,000” with “U.S. 61,000,000”.
C. The last subclause (ii) in the second sentence of the first paragraph of
Section 1.1 of the Letter of Credit Agreement is hereby amended and restated in
its entirety as follows:
(ii) in no event shall any Letter of Credit issued after July 23, 2010 have an
expiration date later than the Maturity Date unless agreed to by the Issuing
Bank.
D. The definition of “Maximum Draw Amount” in Schedule B to the Letter of Credit
Agreement is hereby amended and restated in its entirety as follows:
“Maximum Draw Amount” means $61,000,000.

 

 



--------------------------------------------------------------------------------



 



SECTION II. CONDITIONS TO EFFECTIVENESS
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Third Amendment
Effective Date”):
A. Execution. The Issuing Bank shall have received a counterpart signature page
of this Amendment duly executed by each of the Obligors.
B. Fees. The Issuing Bank shall have received (i) a nonrefundable arrangement
fee equal to $162,500 and (ii) all fees and other amounts due and payable on or
prior to the Third Amendment Effective Date, including, to the extent invoiced,
reimbursement or other payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder or under any other Financing
Agreement.
C. Necessary Consents. Each Obligor shall have obtained all material consents
necessary or advisable in connection with the transactions contemplated by this
Amendment.
D. Opinions of Counsel; Registered Agent’s Certificate. The Issuing Bank shall
have received (i) an executed copy of a written opinion of Harneys Westwood &
Riegels, British Virgin Islands counsel for the Obligors covering the existence
and good standing of the Company, the capacity and power of the Company to
perform its obligations pursuant to the Amendment, the due execution by the
Company of the Amendment, matters related to enforceability, no-conflict, and
choice of law and including other matters incident to the transactions
contemplated hereby and otherwise in form and substance reasonably satisfactory
to the Issuing Bank; (ii) an executed copy of a written opinion of Latham &
Watkins LLP, English counsel for the Issuing Bank, each addressed to the Issuing
Bank, dated as of the Third Amendment Effective Date, covering matters related
to enforceability and choice of law of the Amendment including other matters
incident to the transactions contemplated hereby and otherwise in form and
substance reasonably satisfactory to the Issuing Bank; and (iii) a copy of the
certificate identifying the directors and shareholders of the Company and
executed by Midocean Management and Trust Services (BVI) Limited, as registered
agent of the Company, dated July 23, 2010.
E. Other Documents. The Issuing Bank shall have received such other documents,
information or agreements regarding Obligors as the Issuing Bank may reasonably
request.
SECTION III. REPRESENTATIONS AND WARRANTIES
In order to induce the Issuing Bank to enter into this Amendment and to amend
the Letter of Credit Agreement in the manner provided herein, each Obligor which
is a party hereto represents and warrants to the Issuing Bank that the following
statements are true and correct in all material respects:
A. Organization; Power and Authority. Each Obligor is a corporation or other
legal entity duly incorporated or organized, validly existing and, where legally
applicable, in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation or other legal
entity, where applicable, and, where legally applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Obligor has the corporate (or other
organizational) power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Letter of Credit Agreement as
amended by this Amendment (the “Amended Agreement”) to which it is a party and
to perform the provisions hereof.

 

2



--------------------------------------------------------------------------------



 



B. Authorization, Etc. The Amendment has been duly authorized by all necessary
corporate or other entity action on the part of each Obligor, and the Amendment
constitutes a legal, valid and binding obligation of each Obligor party thereto
enforceable against any such Obligor in accordance with its terms, except as
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
C. No Conflict. The execution, delivery and performance by each Obligor of the
Amendment will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Obligor or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter, memorandum and
articles of association, regulations or by-laws, or any other agreement or
instrument to which any Obligor or any Subsidiary is bound or by which any
Obligor or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to any Obligor or any
Subsidiary, except for such conflicts or breaches that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect or
(c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to any Obligor or any Subsidiary, in each
case, except for such contraventions, breaches, defaults, Liens, conflicts and
violations that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
D. Governmental Authorizations, Etc. Except as disclosed on Schedule 5.7 of the
Amended Agreement, no consent, approval or authorization of, or registration,
filing or declaration with, any Governmental Authority is required in connection
with the execution, delivery or performance by any Obligor of the Amendment or
the Amended Agreement, including, without limitation, any thereof required in
connection with the obtaining of Dollars to make payments under the Amended
Agreement or any other Financing Agreement and the payment of such Dollars to
Persons resident in the United States of America. Except as disclosed on
Schedule 5.7 of the Amended Agreement, it is not necessary to ensure the
legality, validity, enforceability or admissibility into evidence in the
Applicable Jurisdiction of the Amended Agreement or any other Financing
Agreement that any thereof or any other document be filed, recorded or enrolled
with any Governmental Authority, or that any such agreement or document be
stamped with any stamp, registration or similar transaction tax.

 

3



--------------------------------------------------------------------------------



 



E. Insolvency. As of the Third Amendment Effective Date:
(a) no Obligor, is unable, or is deemed to be unable for the purposes of any
applicable law, or admits or has admitted its inability, to pay its debts as and
when they fall due or has suspended, or announced an intention to suspend,
making payments on any of its debts;
(b) no Obligor, by reason of actual or anticipated financial difficulties has
begun negotiations with one or more of its creditors with a view to rescheduling
or restructuring any of its Indebtedness; and
(c) no moratorium has been declared in respect of any Indebtedness of any
Obligor.
F. Incorporation of Representations and Warranties from Letter of Credit
Agreement. The representations and warranties contained in Section 5 of the
Letter of Credit Agreement are and will be true and correct in all material
respects on and as of the Third Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects on and as of such earlier date.
G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.
SECTION IV. ACKNOWLEDGMENT AND CONSENT
Each Subsidiary Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Letter of Credit Agreement and this Amendment and consents to
the amendment of the Letter of Credit Agreement effected pursuant to this
Amendment. Each Subsidiary Guarantor hereby confirms that each Financing
Agreement to which it is a party or otherwise bound will continue to guarantee
to the fullest extent possible in accordance with the Financing Agreements the
payment and performance of all “Obligations” and “Guaranteed Obligations” under
each of the Financing Agreements to which is a party (in each case as such terms
are defined in the Letter of Credit Agreement).
Each Subsidiary Guarantor acknowledges and agrees that any of the Financing
Agreements to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Subsidiary Guarantor represents and
warrants that all representations and warranties contained in the Amended
Agreement and the Financing Agreements to which it is a party or otherwise bound
are true and correct in all material respects on and as of the Third Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true and correct in all material respects
on and as of such earlier date.

 

4



--------------------------------------------------------------------------------



 



SECTION V. MISCELLANEOUS
A. Reference to and Effect on the Letter of Credit Agreement and the Other
Financing Agreements.
(i) On and after the Third Amendment Effective Date, each reference in the
Letter of Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import referring to the Letter of Credit Agreement, and each
reference in the other Financing Agreements to the “Agreement”, “thereunder”,
“thereof” or words of like import referring to the Letter of Credit Agreement
shall mean and be a reference to the Letter of Credit Agreement as amended by
this Amendment.
(ii) Except as specifically amended by this Amendment, the Letter of Credit
Agreement and the other Financing Agreements shall remain in full force and
effect and are hereby ratified and confirmed.
(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Issuing Bank under, the Letter of Credit Agreement or any
of the other Financing Agreements.
B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
C. Applicable Law. THIS AMENDMENT AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING
OUT OF OR IN CONNECTION WITH IT ARE GOVERNED BY ENGLISH LAW.
D. Jurisdiction.
(1) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Amendment (including a dispute
relating to the existence, validity or termination of this Amendment or any
non-contractual obligation arising out of or in connection with this Amendment )
(a “Dispute”).
(2) The parties hereto agree that the courts of England are the most appropriate
and convenient courts to settle Disputes and accordingly no party to this
Amendment will argue to the contrary.
(3) This Section V.D. is for the benefit of the Issuing Bank only. As a result,
the Issuing Bank shall not be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Issuing Bank may take concurrent proceedings in any number of jurisdictions.
E. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
[Remainder of this page intentionally left blank.]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

          COMPANY:   UTi WORLDWIDE INC.
      By:   /s/ Craig Braun         Authorized Signatory             

[Signature Page to Third Amendment]

 

 



--------------------------------------------------------------------------------



 



          SUBSIDIARY GUARANTORS:  UTI (AUST) PTY LIMITED, ABN 48 006 734 747
    By:   /s/ Craig Braun         Authorized Signatory                UTI AFRICA
SERVICES LIMITED
      By   /s/ Craig Braun         Authorized Signatory                UNIGISTIX
INC.
      By   /s/ Craig Braun         Authorized Signatory                UTI,
CANADA, INC.
      By   /s/ Craig Braun         Authorized Signatory                UTI
CANADA HOLDINGS, INC.
      By   /s/ Craig Braun         Authorized Signatory                SPAN
MANUFACTURING LIMITED
      By   /s/ Craig Braun         Authorized Signatory           

[Signature Page to Third Amendment]

 

 



--------------------------------------------------------------------------------



 



            UTI DEUTSCHLAND GMBH
      By   /s/ Craig Braun         Authorized Signatory                UTI
(HK) LTD.
      By   /s/ Craig Braun         Authorized Signatory                UTI
NEDERLAND B.V.
      By   /s/ Craig Braun         Authorized Signatory                SERVICIOS
LOGISTICOS INTEGRADOS SLI, S.A.
      By   /s/ Craig Braun         Authorized Signatory                UNIÓN DE
SERVICIOS LOGÍSTICOS INTEGRADOS, S.A.
      By   /s/ Craig Braun         Authorized Signatory                UTI SPAIN
S.A.
      By   /s/ Craig Braun         Authorized Signatory           

[Signature Page to Third Amendment]

 

 



--------------------------------------------------------------------------------



 



            UTI (TAIWAN) LIMITED
      By   /s/ Craig Braun         Authorized Signatory                UTI
LOGISTICS (TAIWAN) LTD.
      By   /s/ Craig Braun         Authorized Signatory                UTI
WORLDWIDE (UK) LIMITED
      By   /s/ Craig Braun         Authorized Signatory                UTI,
(U.S.) HOLDINGS, INC.
      By   /s/ Craig Braun         Authorized Signatory                UTI,
UNITED STATES, INC.
      By   /s/ Craig Braun         Authorized Signatory                UTI,
SERVICES, INC.
      By   /s/ Craig Braun         Authorized Signatory           

[Signature Page to Third Amendment]

 

 



--------------------------------------------------------------------------------



 



            UTI BROKERAGE, INC.
      By   /s/ Craig Braun         Authorized Signatory                UTI
LOGISTICS, INC.
      By   /s/ Craig Braun         Authorized Signatory                VANGUARD
CARGO SYSTEMS, INC.
      By   /s/ Craig Braun         Authorized Signatory                UTI
INTEGRATED LOGISTICS, INC.
      By   /s/ Craig Braun         Authorized Signatory                MARKET
INDUSTRIES, LTD.
      By   /s/ Craig Braun         Authorized Signatory                MARKET
TRANSPORT, LTD
      By   /s/ Craig Braun         Authorized Signatory           

[Signature Page to Third Amendment]

 

 



--------------------------------------------------------------------------------



 



            TRIPLE EXPRESS, INC.
      By   /s/ Craig Braun         Authorized Signatory               
INTRANSIT, INC.
      By   /s/ Craig Braun         Authorized Signatory                MARKET
LOGISTICS SERVICES, LTD.
      By   /s/ Craig Braun         Authorized Signatory                MARKET
LOGISTICS BROKERAGE, LTD.
      By   /s/ Craig Braun         Authorized Signatory                SAMMONS
TRANSPORTATION, INC.
      By   /s/ Craig Braun         Authorized Signatory                LAKE
STATES TRUCKING, INC.
      By   /s/ Craig Braun         Authorized Signatory           

[Signature Page to Third Amendment]

 

 



--------------------------------------------------------------------------------



 



            CONCENTREK, INC.
      By   /s/ Craig Braun         Authorized Signatory                UNITED
EXPRESS, LTD.
      By   /s/ Craig Braun         Authorized Signatory                AFRICAN
INVESTMENTS B.V.
      By   /s/ Craig Braun         Authorized Signatory           

[Signature Page to Third Amendment]

 

 



--------------------------------------------------------------------------------



 



            UTI ASIA PACIFIC LIMITED
      By   /s/ Craig Braun         Authorized Signatory                GODDARD
COMPANY LIMITED
      By   /s/ Craig Braun         Authorized Signatory                UTI
INTERNATIONAL INC.
      By   /s/ Craig Braun         Authorized Signatory                UTI
(N.A.) HOLDINGS N.V.
      By   /s/ Craig Braun         Authorized Signatory                UTI
(NETHERLANDS) HOLDINGS B.V.
      By   /s/ Craig Braun         Authorized Signatory                PYRAMID
FREIGHT (PROPRIETARY) LIMITED
      By   /s/ Craig Braun         Authorized Signatory           

[Signature Page to Third Amendment]

 

 



--------------------------------------------------------------------------------



 



            UTI LOGISTICS N.V.
      By   /s/ Craig Braun         Authorized Signatory                UTI NEW
ZEALAND LTD.
      By   /s/ Craig Braun         Authorized Signatory           

            UTI IRELAND LIMITED

Signed, Sealed and Delivered by
      /s/ Craig Braun       Craig Braun,      duly appointed attorney
for and on behalf of
UTi IRELAND LIMITED
in the presence of:              Witness:   /s/ John Thurso Barendse      
Name:   John Thurso Barendse      Address:   100 Oceangate, Suite 1500
Long Beach, CA      Occupation:   VP Global Performance Analysis     

            UTI WORLDWIDE (SINGAPORE) PTE LTD.
      By   /s/ Craig Braun         Authorized Signatory           

[Signature Page to Third Amendment]

 

 



--------------------------------------------------------------------------------



 



            NEDBANK LIMITED, acting through its London Branch, As Issuing Bank
      By:   /s/ Christo Roets         Name:   Christo Roets        Title:  
Authorized Signatory              By:   /s/ Graham Hardy         Name:   Graham
Hardy        Title:   Authorized Signatory     

[Signature Page to Third Amendment]

 

 